DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2021 has been entered.

 Claim Status
	Claims 1-11, 17, 21-28, and 45 are pending and examined in the following Office action. 

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-11, 17, 21-28, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Aoust et al (US 20100310604) in view of Chiba et al (Virology, 2006, 346: 7-14) and Wang et al (Arch. Virol., 2016, 161: 1087-1090). 
Nicotiana tabacum. The claims are drawn to a transgenic plant comprising the heterologous p21 polynucleotide. 
D’Aoust teaches a transgenic Nicotiana tabacum plant (paragraph 0334) comprising recombinant HA (paragraph 0305) and a silencing suppressor (paragraph 0280). D’Aoust suggests substituting their silencing suppressor, p19, with BYV-p21 (paragraph 0280). D’Aoust teaches that suppressors of silencing prevent degradation of transgene mRNAs and that these suppressors may be co-expressed along with the nucleic acid sequences encoding the protein of interest to further ensure high levels of protein production within a plant (paragraph 0280). The ordinary artisan would understand that preventing degradation of transgene mRNAs will lead to an increase in expression of a gene of interest. D’Aoust teaches that genetic information for transformation may be provided within one or more than one construct (paragraph 0283). Thus, D’Aoust contemplates genes on the same construct or on different constructs. 
	D’Aoust teaches Agrobacterium strains comprising vectors for the expression of influenza hemagglutinin (see paragraph 0155). Influenza hemagglutinin is a therapeutic protein for vaccine production. 

	Tobacco is a crop plant. 
	D’Aoust does not specifically state that expression of a gene of interest is increased by at least 20% relative to a control plant. 
	D’Aoust does not teach SEQ ID NO: 1 or 2. D’Aoust does not teach increasing endogenous expression of a gene of interest. D’Aoust does not teach a viral vector for plant transformation. 
	Chiba teaches the use of viral vectors for protein expression in plants (page 12, right column; page 13, left column “miniR-GFP”; Figure 1). 
Chiba teaches that silencing suppressors are common to viruses of the genus Closterovirus. Chiba teaches that “Suppressor-mediated enhancement of agroinfection efficiency is extremely useful for application of closteroviral and potentially other plant viral gene expression vectors for both research and biotechnology purposes” and “Improved infectivity of plant viral gene expression vectors also boosts their utility for generation of vaccines and other beneficial proteins.” See page 12, right column. The Examiner notes that Closterovirus includes the BYV p21 silencing suppressor. 
	Wang teaches SEQ ID NO: 1 and 2 (see appended sequence alignments below). Wang teaches the identification of a Closteovirus, termed “Tobacco virus 1.” Wang identifies p21 in TV1 (Figure 1A) and suggests that it may function as a suppressor of silencing owing to the presence of a p21-like domain (page 1088, right column). 
	At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to utilize the instant SEQ ID NO: 1 in an expression Closterovirus. Given the benefit of silencing suppressors taught by the combination of D’Aoust and Chiba and given the repeated presence of silencing suppressors across closteroviruses, one of ordinary skill in the art would have been motivated to obtain other silencing suppressors from closteroviruses, including SEQ ID NOs: 1 and 2, to improve the production of proteins of interest. One of ordinary skill in the art would have had a reasonable expectation of success utilizing SEQ ID NOs: 1 and 2 as silencing suppressors because Wang specifically identifies p21 in TV1 as a silencing suppressor. Given that the knowledge with respect to plant transformation and sequence isolation was well known in view of D’Aoust, Chiba, and Wang, one of ordinary skill in the art would have had a reasonable expectation of success synthesizing expression constructs comprising already identified nucleic acid sequences (e.g. SEQ ID NO: 1) and generating transgenic plants comprising a known protein (e.g. SEQ ID NO: 2) to improve the expression of a protein in a transgenic plant. One of ordinary skill in the art would have had a reasonable expectation of success practicing the instantly claimed methods because of the conserved silencing suppressors within closteroviruses and because Wang specifically suggests the existence of said silencing suppressor obtained from a newly identified virus. 
	With respect to the limitation that expression of the gene of interest is increased by at least 20% when compared to a control plant, the Examiner contends that this feature is the inherent result of Wang’s suggestion of p21 as a silencing suppressor and its co-expression with 


Response to Arguments: 
	Applicant argues that silencing suppressors have been established by literature available at the time of filing of the instant application as having unpredictable activity. Applicant argues that neither D’Aoust nor Chiba teach p21 of the instant invention. Applicant also argues that Wang only discloses the sequence and that annotating the sequence is not sufficient to show the effectiveness of this gene silencing suppressor in a method for increasing expression of a gene of interest in the plant. 
	This argument is not persuasive because an express reduction to practice is not required to sustain a conclusion of obviousness. In fact, MPEP § 2144(II) states that “the expectation of some advantage is the strongest rationale for combining references” and “the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.” In the instant case, the prior art has expressly identified the instant SEQ ID NOs: 1 and 2 as a silencing suppressor. The ordinary artisan would have certainly been motivated to utilize silencing suppressors in view of the disclosure of D’Aoust and the benefit of expressing silencing suppressors on the accumulation of recombinant products of interest.
Grapevine leafroll-associated virus-2 (GLRaV-2) from Closteroviruses that was predicted to be a silencing suppressor based on amino acid sequence similarity to BYV p21. See page 11, second paragraph. See also page 12, paragraph bridging left and right columns. Chiba discloses previous data has shown four p21-like proteins that have been confirmed as silencing suppressors. 
	Thus, in view of the state of the prior art as it pertains to closteroviruses (i.e. the instant SEQ ID NO: 1 and 2), the ordinary artisan would have reasonably expected success utilizing the identified silencing suppressor of Wang based on the disclosure of Chiba. Briefly, Wang assigns function based on the presence of p21-like structures present within their identified suppressor. Chiba utilizes the same method and confirms activity of p24 from GLRaV-2. The ordinary artisan upon reading Chiba would have understood that p21 homologs are conserved throughout the genus Closterovirus, especially in view of the conserved structural features that are required for p21-like silencing suppressor activity. In combination, Wang and Chiba provide a reasonable expectation of success utilizing SEQ ID NOs: 1 and 2 as silencing suppressors. 
	
	Applicant and Declarant rely on the Bacheller Thesis in support of their argument that there was unpredictability in functionality of gene silencing repressors, such as p21 and p19. It is noted that Applicant has not provided a copy for consideration. The arguments made by Applicant on pages 8-10 and items 6-8 of the declaration will collectively be referred to as “the argument.” 

Figures 3.1 and 4.1 disclose the genome organization of MCMV and SCMV. Figure 3.3 discloses the PCR cloning strategy for cloning MCMV genes and Figure 4.2 discloses the PCR cloning strategy for SCMV genes. The thesis on page 42 states that Agrobacterium cultures of each ORF clone, negative and positive controls and ssGFP were grown for approximately 24 hours. Thus, it is clear that not all of the tested proteins are thought to be silencing suppressors. Instead, the thesis screened all ORFs in an attempt to identify any potential silencing suppressor. 
	The thesis concludes that several proteins (P7, P50, P61, and P111) showed the strongest signal of all of the MCMV ORFs and are candidate silencing suppressors for MCMV. The thesis also states that weaker silencing suppressors are not uncommon. See page 48. Thus, rather than demonstrating any unpredictability amongst closteroviruses, which is the issue of the obviousness rejection above, the thesis merely shows that some viruses require screening of all 
In contrast, the obviousness rejection above is based upon the understanding of structure-based identification of closterovirus silencing suppressors. The obviousness rejection above is also predicated upon an explicit teaching, suggestion, or motivation to utilize the instant SEQ ID NOs: 1 and 2 as a silencing suppressor. Thus, despite the alleged findings of the thesis, the claims remain prima facie obvious for the reasons set forth above. 
	Applicant has also provided no nexus between p19, as is shown in Figure 2, and p21 of the instantly claimed invention. Applicant appears to assert that they’re family merely by the fact that p19 and p21 are silencing suppressors. However, neither Figure 1 nor Figure 2 (as referred to by Applicant) demonstrate this to be the case. Thus, the thesis does not support the argument advanced by Applicant.  
	

	Applicant asserts that the Examiner has not identified evidence in Wang that one of skill in the art would have a good reason to pursue the recited gene silencing suppressor over several other silencing suppressors known in the art, e.g. those described in D’Aoust or Chiba. Applicant relies upon Daiichi Sankyo Co v. Matrix Laboratories (Fed. Cir. 2010) to argue that obviousness requires clear and convincing evidence that one of ordinary skill in the art would have had a reason to select a proposed … compound over other compounds in the prior art.
	This argument is not found persuasive. Daiichi Sankyo Co is directed to selecting a compound and then modifying said compound. The full text relied upon by Applicant is as follows: “requires clear and convincing evidence that a medicinal chemist of ordinary skill 

	Applicant transitions their argument to Ortho-McNeil Pharm., Inc. v Mylan Labs., Inc,. (Fed. Cir. 2008). Applicant cites Ortho-McNeil to assert that Wang does not provide one of ordinary skill in the art “good reason to pursue” the recited gene silencing suppressor over several other viral silencing suppressors known in the art. 
	This argument is not found persuasive. Applicant has misconstrued the language of Ortho-McNeil and KSR International Co. v. Teleflex Inc. Both decisions state that a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. It is not a comparison, necessarily, between prior art alternatives that have been reduced to practice versus those that have not been reduced to practice, as apparently asserted by Applicant. This assertion aside, the Examiner notes that the issue in Ortho-McNeil is whether one of ordinary skill in the art would have had motivation to use an FBPase inhibitor as a diabetes drug and further would one of ordinary skill in the art chosen topiramate as that FBPase inhibitor. Based on the record, the Federal Circuit concluded that the ordinary artisan would not have had any reason to select topiramate and its selection certainly does not represent the easily traversed, small and finite number of alternatives that KSR suggested to support an inference of obviousness. 

	Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See MPEP 2145. In the instant case, nothing of record indicates that the ordinary artisan would not have been motivated to pursue the silencing suppressor of Wang or demonstrates that there was no reasonable expectation of success utilizing 

	Applicant argues that obviousness requires more than a mere showing that the prior art includes separate references covering each separate claim limitation under examination. Obviousness requires that a person of ordinary skill in the art would have selected and combined those prior art elements to yield the claimed invention. Applicant argues that the standard is not whether one could have modified the prior art to arrive at the pending claims but whether one would have modified the prior art to arrive at the instant claims. See page 11 and page 14 of the remarks.
	This argument is not persuasive. The Examiner explains above why one would have been motivated to modify the prior art elements to arrive at the instant claims. “[I]t would have been obvious and within the scope of one of ordinary skill in the art to utilize the instant SEQ ID NO: 1 in an expression construct to express SEQ ID NO: 2 in a transgenic plant. One of ordinary skill in the art would have been motivated to do so because D’Aoust and Chiba both teach the benefit of viral suppressors generally. Chiba states that suppressors enhance gene expression which leads to a boost in the generation of vaccines and other beneficial proteins. Furthermore, Chiba teaches that silencing suppressors are found across the genus of Closterovirus. Given the benefit of silencing suppressors taught by the combination of D’Aoust and Chiba and given the repeated presence of silencing suppressors across closteroviruses, one of ordinary skill in the art would have been motivated to obtain other silencing suppressors from closteroviruses, including SEQ ID NOs: 1 and 2, to improve the production of proteins of interest.”


This argument is not found persuasive. Figures 1 and 2 do not solely deal with p19 or p21 repressors because it appears that Figures 1 and 2 deal with many if not all ORFs of MCMV and SCMV. Applicant and Declarant’s conclusion is not supported by the figures as argued herein and does not indicate any level of non-obviousness as it pertains to closteroviruses p21-like suppressors.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over D’Aoust et al (US 20100310604); Chiba et al (Virology, 2006, 346: 7-14); and Wang et al (Arch. Virol., 2016, 161: 1087-1090) as applied to claims 1-7, 9-11, 17, 21-28, and 45 above, and further in view of Chapman et al (Genes & Development, 2004, 18: 1179-1186) and Pruss et al (US 6806400).
The claim requires that the gene of interest is endogenous to the plant. 
 	The teachings of D’Aoust in view of Chiba and Wang have been discussed in the above rejection. 
	D’Aoust in view of Chiba and Wang do not teach a gene of interest that is endogenous to the plant. 
	Chapman teaches that p21 inhibits microRNA activities that leads to change in development (see abstract). Chapman also teaches that P1/HC-Pro interferes with siRNA and miRNA pathways (see Figure 5A and 5B). 
	Pruss et al teaches that viral suppressors of post-transcriptional gene silencing in plants can enhance the expression of endogenous genes or foreign genes (see col. 2, lines 42-49). 


Response to Arguments: 
	Applicant argues that claim 8 is non-obvious in view of its dependency. However, the rejection of claim 1 and dependents has been maintained for the reasons set forth above. Thus, Applicant’s argument is moot.

	Applicant argues that there is unpredictability in activity of p19 or p21 family of repressors as shown by Figures 1 and 2 cited above. See page 12 of the remarks. 
	This is not found persuasive because Figures 1 and 2 do not show any unpredictability with p19 or p21 repressors. The use of p19 was only used as a control – not because the thesis expected that p19 was structurally related to the proteins found within the SCMV genome. Thus, Applicant has not established the unpredictability as argued. 


	This argument is not found persuasive because the claim does not require “the same effectiveness in increasing expression of a gene of interest.” Furthermore, the mere fact one suppressor does not work as well as another suppressor does not indicate any level of unpredictability. As shown by Applicant’s cited thesis, several weaker silencing suppressors are known to exist. 
	
	Applicant also argues that Pruss does not disclose the specific p21 polynucleotide or polypeptide as required by the instant claims. See page 13 of the remarks. 
	This argument is not found persuasive. The rejection is based upon the combination of references, including D’Aoust disclosure of the number of silencing suppressors known to the ordinary artisan. The substitution of one silencing suppressor to increase expression of a gene of interest is obvious over the combination of at least D’Aoust and Pruss. 
	With respect to SEQ ID NO: 2 or a polypeptide having 90% identity to SEQ ID NO: 2, the Examiner notes that this limitation is taught by the combination of Chiba and Wang. 

	Applicant repeats the argument that D’Aoust and Chiba fail to provide guidance regarding the use of gene silencing suppressors in increasing the expression of a gene of interest in a plant, and given the lack of data in Wang showing the effectiveness of the gene silencing Novartis v. West-Ward, however no such instruction is found on page 13 of page 10 of the remarks. 
	This argument is not found persuasive because the standard by which obviousness is assessed is the preponderance of the evidence standard. If it is more likely than not that the claim is unpatentable then the claim should be rejected. See MPEP 2145. In the instant case, the prior art has annotated the instantly claimed sequence as a silencing suppressor. The ordinary artisan would have been well aware of the effect silencing suppressors have on expression and subsequent protein yields, especially in view of D’Aoust. Applicant merely asserts that D’Aoust and Chiba fail to provide guidance, when in fact D’Aoust and Chiba both utilized silencing suppressors. As noted in the obviousness rejection above, D’Aoust utilized p19 but suggests an extensive list of other, known silencing suppressors that could be substituted for the same purpose. 

	Applicant argues that In re Fritch states that the mere fact that the prior art may be modified in the manner suggested by the Examiner does not make the modification obvious unless the prior art suggested the desirability of the modification. See page 13 of the remarks. 
	This argument is not found persuasive. It is unclear what modification Applicant is referring to. In the instant case, the Examiner has not suggested that any modification be made to the silencing suppressors disclosed by Wang. 
	 
Sequence Information
Alignment of SEQ ID NO: 1
RESULT 1
KT203917
LOCUS       KT203917               15395 bp    RNA     linear   VRL 26-APR-2016
DEFINITION  Tobacco virus 1 isolate AnHui, complete genome.
ACCESSION   KT203917
VERSION     KT203917.1
KEYWORDS    .
SOURCE      Tobacco virus 1
  ORGANISM  Tobacco virus 1
            Viruses; Riboviria; Closteroviridae; Closterovirus.
REFERENCE   1  (bases 1 to 15395)
  AUTHORS   Wang,F., Qi,S., Gao,Z., Akinyemi,I.A., Xu,D. and Zhou,B.
  TITLE     Complete genome sequence of tobacco virus 1, a closterovirus from
            Nicotiana tabacum
  JOURNAL   Arch. Virol. 161 (4), 1087-1090 (2016)
   PUBMED   26795159
REFERENCE   2  (bases 1 to 15395)
  AUTHORS   Wang,F.
  TITLE     Direct Submission
  JOURNAL   Submitted (23-JUN-2015) Plant Lab, Anhui Acedemy of Agricultre
            Science, Hefei City Agriculture South Road Number 40, Hefei, Anhui
            230031, China
COMMENT     ##Assembly-Data-START##
            Assembly Method       :: velvet v. 1.1.6
            Sequencing Technology :: Illumina
            ##Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..15395
                     /organism="Tobacco virus 1"
                     /mol_type="genomic RNA"
                     /isolate="AnHui"
                     /host="tobacco"
                     /db_xref="taxon:1692045"
                     /country="China"
                     /collection_date="Jul-2013"
     5'UTR           1..193
     gene            194..7609
                     /gene="1a"
     CDS             194..7609
                     /gene="1a"
                     /codon_start=1
                     /product="1a"
                     /protein_id="AKT94757.1"
                     /translation="MVLSIFVVPSFSVADLNSPVASFVYSAYGVVPANAVKVFDFPAV
                     TSADDAGCIVPVGTRATDGSHCVRQPTSGEVKVPRHCGGVFTKSGASARSCVAKDSPV
                     SSRRTPRGVMYARTDGKLASSPSRYQARRDVVIGGDHGFSLNKQFHDRTRTKAMIINH
                     HDGDRIVTDRSHLNLKTGKLLTGVSMNGGAYNLRSTPFVRRRNHHGEPKGFNKIPRKS
                     VNIYTQPITEVNTLSVDTLCSLFEPIPPRRETVSIQFGSFDPLIIPLGRETPPMETKF
                     EAVKEPEKPIKVEARRISPPGFPAVVQPSTRVRGEPMTLPKSKIRDLFSLYSGEPLAI
                     AGKVGLHHQHRSGFKVFKDTVSEYLAFYSPYSDDFFTSHDCDGVFYNVYPCGARQVVI
                     KRLSDQKCVARLPCTREYTLMYEMHHRKNFNGPMARRYSAPAGLCYLNHIWFLCLIAG
                     HSFNPARAYFSRGLGRFPRFSNFLGLVERYFSYPATRVSIKGYFSRENLFHCDNFKGR
                     LHSLSYNRINRANIGGDAADSSDNIANVVTPLEKEKLISQLIETARGHKDSLLLKKLE
                     VDLVDHITRLKASQSKKPERRVPYHLTEQQQTLLVRDYPQYDLLFTHSSHSDHPMAAA
                     SRFLENNCLADKCGDNFSDVGGCPLYHYHNSKMKRVHVCRPVLDSKDAQRRVIRNFEL
                     KKGSKSNNQVPEDNVYVNSMHTSCSLTISECTFETPSMMLVQVYDIPLRELCEAMIKK
                     SVNVCHVTMVTPGEILDKRECFHHDLLGCDITIDIHEDSITYKFGSSCYTHDLSVILG
                     YMTTPVVVVDNYLFSVEMVEIRCGVNYYVITRSDVCPSMDCGKTVRFQRCCMDLVKVK

                     VISGKIIHRDVSINLDNLEQFVVVMLAAGVRSRIASEYLAKNISMFAGDASFMEIVCF
                     TLNEKLKDVKRQFNKFVCDSFRKMFADALLMEFLDIDDSLEYLDSFSEYSVRIRVAGF
                     GAIPVNEPEIMLAEKSLNDTVDALVVEQANKIYCPPHARQSKREKPKSGGLNGGARRS
                     PLDVYEGIRTALSKVCIVGSEVFKTKFFELLDLAFLGDNFSTLRRVLKFIKSLPDRLN
                     VKDALDLANEAIVYFTIKRNKTACFFYKLYSSFSTKVDGCTREFLTSCADLSKRLVEL
                     GGSFKPRFTPLSECFSVMKNWSFFDGQQAIPFETCAIVLKRMIYDLKRLTSGEISRSQ
                     FFNRVLFDILFEHSLNALIACKIGVADTLLKDMFIRTVSTLVADGVLDGYDLTLFSFV
                     KLTALIPMFVRKLIVAFFDDECCEYVAIVKHGVRDFSAAEYLYRIFVNNLQGHVLHCK
                     EWLQSVLPTLQSRSGECVEAAVQRLEGYMTLKLKQVAEASASEMNNLICNNRIVKCAS
                     NSYGAVTGGLTKMYKAARKRCDYDDEASDYYSADGGSEAETSGKLRGGARKEILSSFL
                     AWISKVIRSLYRYSIKEVKYFVDTQILSHTVQSMIDSLRCIREEFQKRRSLNSMPVIG
                     SVENFGRLLRAKCIRYTPSLLSTYEDSGFFGIVRICTKRVLRDIDSFEFLILELPLYC
                     FELYTHFDHPVTLGIKILWRMVEFTYVDFFACELSSLDQAPAEVFARVEEIENDQSQT
                     NDEIEEESESDSDEESLRGLSYSESRERIIEGLRGGASSNNLLSFLIRSCFKVVKGVL
                     TTKTFKLGFLFSLSSILSSVLHNRDSSVTSRCLATLLVLRDLRLSTVALLRCWSKSRL
                     ASNSQVSDKFFKCVLYVERRFTHLLYGDVETRVNQQLFRRVAVSSRVPTGINQGEIVA
                     SYKNISELRSSLENVLDNSIGKITEEYDEVDTEEAGASAKVRVEQCDEPLQAQEAERA
                     DLTPYVSERLENDKECSEKSIATTSNYKRGRNSAKCCKFLNLQNISATIPSMRAESLG
                     EFPKCTLAIREFYYAQEMVIFSVHSKLLTFFEELSVVDFDRRAATCHQEVDLLVFDPA
                     KGTCINHEGRSQKIETVADHQFFFTRDGLKPYNSKIKLDRHALFHSQTKFLAANEFLL
                     GCESHSTLKFRNTDVEIKLFEAPPGGGKTTSLIELYMERRERTKTFVVTANKNSQVEI
                     TNRISNELDEDSPPFDKKDIMTMDSYLMNRCGESCELLFIDECFMVHAGEVLAIINKT
                     MCKVAILFGDSKQIHYIERDELVKTTYHDIDSFIEPFCRVYGEVSYRCPWDVCEWLSR
                     LYNRKIKSHNQESVGRTTVKVETVESVDDIPHFEDVKYLTYTQSEKSDVHRKFSREKK
                     VVNVNTVHEAQGETFRRVALVRTKFQEDAPFVSVNHIIVALSRHVESLTYYVLSSRVY
                     DDTSSAINTMLDIAEKYRTAPRSFESSIIEMNVSGDHPDESRCKALSAPQDSINSFLN
                     DVLGGSNTLNFGDLSAEMSSQPFDSGVDGVVIREAGNEKIYDDHANQRV"
     gene            7581..8987
                     /gene="1b"
     CDS             7581..8987
                     /gene="1b"
                     /codon_start=1
                     /product="1b"
                     /protein_id="AKT94758.1"
                     /translation="MMITLISVFSTIRSQAIPPRSPSLQENLYSFESRNYNFLTCERY
                     SSPTVFGKAMARNLIERCFTTDKFLEFKNSPIRFSDSALLKWMQKRDSSQIKALQSEL
                     TRPLDLSTAVHYFKLMVKRDAKVKLDSTCLTKHSAAQNIMFHAKAVNALYSPCFDELK
                     NRFLSSLKKHIVFFTEMDNRTFARVVNALVGSDDSDLHVGEVDFSKFDKSQDIFIKEF
                     EREVYTLLGFDEEMLQLWMEGEYSAKATTLDGKLSFEVKNQRRSGASNTWIGNSIVTL
                     GILSMYYKVDELLALFVSGDDSLMYSNKPIANYAESICVETGFETKFLSPSVPYFCSK
                     FVVHCGFKTFFVPDPYKLMVKLGSVRKELTDKDLFEVFTSFKDLTKDLGDERVLEKLN
                     LLMIAKYGYNSDFALPALRSIHCLASNFSSFSKLFEKSTGWVVVPKLNSYYKKLIALG
                     AYNERYVTPFGEQYFVAW"
     gene            9010..9207
                     /gene="p7"
     CDS             9010..9207
                     /gene="p7"
                     /codon_start=1
                     /product="p7"
                     /protein_id="AKT94759.1"
                     /translation="MDETLRAYLYLLLGWVIICFCLTLSYLIFKFTRSCTTVYGDIVE
                     TSVVGSSRRIDPNSISTASHV"
     gene            9211..11028
                     /gene="Hsp70h"
     CDS             9211..11028
                     /gene="Hsp70h"
                     /codon_start=1
                     /product="Hsp70h"
                     /protein_id="AKT94760.1"
                     /translation="MVVFGLDFGTTFSTLSILKGREVYVLKQNDSAYIPTYLFFYEKS
                     PEVAYGYDAEKLSHDSNVRGGFFRDLKRWIGCTQSNYPEYKKKLSPTYYTSMDTRMEG
                     CDFNILVVGNYYNTIDLKLTLPDLVASFVRCIIRDGESTFDSKCSGVVCSVPAAFNSI

                     RNNTFVVKASGGDMNLGGRDVDRALLEYVHRKAGVNNIDYSIDISSIKEKVSNALTSF
                     IYDLPVGEKFVSVLVTVEDISKVVIPFINRTVNIMHDVYKNFVTATSQKGVRKEHHRK
                     CGVIAVGGSSYLPGLLGVLSAIPFVDDVINLPDARAAVSAGCALYSLCLDKESSMLLV
                     DCATHTLSTPSYTCQSIVVVPKGAPIPFSGMREIILSGVRPNNRFYAALFEGDHKKCG
                     MNELTFSSYVPLHEIGVTDSTPNRVSVILEVSISSVGTVKFGIKLNQGELYTVGKDRP
                     YDFSKRGSPTRNVVKLSESLGRRVTNILYATRHERIRENLSKQQLDEIQERGSALTSQ
                     EVARKLGLTTDEVNDCDEYLNNKIDKVVRGSSILRLELD"
     gene            11029..12672
                     /gene="CPh"
     CDS             11029..12672
                     /gene="CPh"
                     /codon_start=1
                     /product="CPh"
                     /protein_id="AKT94761.1"
                     /translation="MYAYALHNAEFIYSMANTSGRSSFVRSYFGELFCRFYGSENWKE
                     YLAKTSSLPIARQTKDFTFKNGYVLKASDINNSASGSCEREFALLLTSENIYNWAKKC
                     GLEPSSAFSTVNTGVDLDKCEEPNISVDVKSTGCRFPISEISSKFVNNADQDLIEHSW
                     SLSNSCGEFIDPNNVDRFKSITFEDHDISTDSVSIQSKVVDYLSYCLMLVDMSLLPSL
                     KGEKNMMDKMLEKCLQYYATSTLITSVGEHNALLKGVIYDFIKEKSAYISSYSNNIKS
                     FINFQASYAPVIEEVWKFRWLNSPPDFRLLFEFTLADLTDERLPLLNINDMQVVIGSQ
                     TKYLENVLMDSDVVAMREYISSLLVKANPSSDLGMLWMALHCYYGTYRTAVTRKVPRP
                     LLYKPPYQLTTETVNFTLVESFFDKLQKGRPGTNVRRQFFGKLGTEAIA VFKKLRVGF
                     PKISAMNVPDEYSYLNLDYYKHIPEKGLSEEEKLVLCNLRSSVDEMCTNRALSISVRR
                     DAQRESRGNSLAKRSAERTSGSKFTKSHGLNRLKQRLFI"
     gene            12635..13285
                     /gene="CPm"
     CDS             12635..13285
                     /gene="CPm"
                     /codon_start=1
                     /product="CPm"
                     /protein_id="AKT94762.1"
                     /translation="MALTASNNDFSSKILEARDISSEVVEKFSENLNVDTITQSSDSS
                     FSSTEVAEAFPAVLAKLREITKSDPKQDAVHFMMLMFRASNISTSTLVKYTGSYSYTV
                     SGTSHEIKDADIFPQINHLLAKYKKPNPLRAFLSSFETPYILFSKLHPNLNESRIACR
                     RGTPQGYGYLAADFLLGTSPILSDRERAIINKATEHAINRANTSSVSRELVNLYDL"
     gene            13336..13962
                     /gene="CP"
     CDS             13336..13962
                     /gene="CP"
                     /codon_start=1
                     /product="CP"
                     /protein_id="AKT94763.1"
                     /translation="MLTTMPADEKSNSEVPILDSFKVDDERIISSIEDIVEIKGKISK
                     FIVDTLKGSADQLDLHIGLMLYACAIHTTSKKAFRPEGELTSYTLSGKKHVVNTRDFL
                     ELLNSLPQLSGKTNKIRVFCRSFSNQYLAVCREFGEKLPKQVRGTKLGIPTQYSYLQA
                     DFISDCAGLSEVEQAVLIKGKDIALKSAAVVGTTATTNLYELGTHSRT"
     gene            13971..14489
                     /gene="p19"
     CDS             13971..14489
                     /gene="p19"
                     /codon_start=1
                     /product="p19"
                     /protein_id="AKT94764.1"
                     /translation="MLSDYEVGSNNSSHYLAIA VVCSENSDELLMFESEDSNENAIFF
                     EDSCVISKSPSGGALNCAENYYLTSNAGLLDFLKSTNFKSPKPLPVANRCSNGPNHVD
                     FHMRPLHLGLIFRVNLSLKSLDDLDTFQDSLVKIKGFWNNGAQHQSMFHYLSNFINYE
                     KYSIVSFEYFKL"
     gene            14486..15040
                     /gene="p21"
     CDS             14486..15040
                     /gene="p21"
                     /codon_start=1

                     /protein_id="AKT94765.1"
                     /translation="MKLYIQVKFYESYLKLITDLLEAINASNSSNEKLVEWVTDFTDL
                     CSRLQALKSDVNDAKREESANNLTRKANILKLAGDNLASIRDELRKRVFRDIIDLSTE
                     DTLRFFVARFMEVTSHTKDESLSYNVRDIVNTVLRRISSERSLDVSTNTFKQCDLLRM
                     QKSLRSVWKHTLGHSEAELFVEEK"
     3'UTR           15041..15395

  Query Match             100.0%;  Score 555;  DB 376;  Length 15395;
  Best Local Similarity   100.0%;  
  Matches  555;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGAAGTTGTATATCCAAGTCAAGTTCTACGAAAGCTACTTGAAACTAATCACTGACTTG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      14486 ATGAAGTTGTATATCCAAGTCAAGTTCTACGAAAGCTACTTGAAACTAATCACTGACTTG 14545

Qy         61 TTGGAAGCGATAAACGCATCCAACTCATCTAACGAAAAACTAGTAGAGTGGGTGACAGAC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      14546 TTGGAAGCGATAAACGCATCCAACTCATCTAACGAAAAACTAGTAGAGTGGGTGACAGAC 14605

Qy        121 TTCACCGATCTGTGTTCCCGCTTGCAGGCTTTAAAAAGCGACGTAAATGACGCTAAACGC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      14606 TTCACCGATCTGTGTTCCCGCTTGCAGGCTTTAAAAAGCGACGTAAATGACGCTAAACGC 14665

Qy        181 GAAGAAAGCGCGAACAACTTGACCAGGAAGGCGAACATACTAAAACTAGCTGGAGACAAC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      14666 GAAGAAAGCGCGAACAACTTGACCAGGAAGGCGAACATACTAAAACTAGCTGGAGACAAC 14725

Qy        241 CTCGCTTCCATACGGGATGAGTTGCGAAAGAGAGTGTTTCGCGATATTATCGATCTGAGC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      14726 CTCGCTTCCATACGGGATGAGTTGCGAAAGAGAGTGTTTCGCGATATTATCGATCTGAGC 14785

Qy        301 ACAGAAGACACCCTTAGGTTTTTTGTTGCGAGGTTCATGGAAGTGACTTCACATACAAAG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      14786 ACAGAAGACACCCTTAGGTTTTTTGTTGCGAGGTTCATGGAAGTGACTTCACATACAAAG 14845

Qy        361 GACGAGTCTCTTTCGTACAACGTGCGCGACATCGTAAACACAGTTCTGAGGAGAATATCG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      14846 GACGAGTCTCTTTCGTACAACGTGCGCGACATCGTAAACACAGTTCTGAGGAGAATATCG 14905

Qy        421 TCGGAACGTAGCCTAGATGTGTCGACGAACACGTTCAAACAGTGCGATTTGCTACGCATG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      14906 TCGGAACGTAGCCTAGATGTGTCGACGAACACGTTCAAACAGTGCGATTTGCTACGCATG 14965

Qy        481 CAGAAATCCCTACGAAGTGTGTGGAAACACACTCTAGGGCACAGCGAAGCTGAGCTATTT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      14966 CAGAAATCCCTACGAAGTGTGTGGAAACACACTCTAGGGCACAGCGAAGCTGAGCTATTT 15025

Qy        541 GTGGAAGAAAAATAG 555
              |||||||||||||||
Db      15026 GTGGAAGAAAAATAG 15040

Alignment of SEQ ID NO: 2 
A0A0K1HRT6_9CLOS
ID   A0A0K1HRT6_9CLOS        Unreviewed;       184 AA.
AC   A0A0K1HRT6;
DT   11-NOV-2015, integrated into UniProtKB/TrEMBL.
DT   11-NOV-2015, sequence version 1.
DT   22-APR-2020, entry version 17.
DE   SubName: Full=p21 {ECO:0000313|EMBL:AKT94765.1};

OS   Tobacco virus 1.
OC   Viruses; Riboviria; Closteroviridae; Closterovirus.
OX   NCBI_TaxID=1692045 {ECO:0000313|EMBL:AKT94765.1, ECO:0000313|Proteomes:UP000203533};
RN   [1] {ECO:0000313|EMBL:AKT94765.1, ECO:0000313|Proteomes:UP000203533}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=AnHui {ECO:0000313|EMBL:AKT94765.1};
RX   PubMed=26795159; DOI=10.1007/s00705-015-2739-x;
RA   Wang F., Qi S., Gao Z., Akinyemi I.A., Xu D., Zhou B.;
RT   "Complete genome sequence of tobacco virus 1, a closterovirus from
RT   Nicotiana tabacum.";
RL   Arch. Virol. 161:1087-1090(2016).
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; KT203917; AKT94765.1; -; Genomic_RNA.
DR   RefSeq; YP_009162629.1; NC_027712.1.
DR   SMR; A0A0K1HRT6; -.
DR   GeneID; 25396066; -.
DR   KEGG; vg:25396066; -.
DR   Proteomes; UP000203533; Genome.
DR   InterPro; IPR021742; RSS_P20_N.
DR   InterPro; IPR021575; Suppressor_P21_C.
DR   Pfam; PF11757; RSS_P20; 1.
DR   Pfam; PF11479; Suppressor_P21; 1.
PE   4: Predicted;
KW   Coiled coil {ECO:0000256|SAM:Coils};
KW   Reference proteome {ECO:0000313|Proteomes:UP000203533}.
FT   DOMAIN          1..92
FT                   /note="RSS_P20"
FT                   /evidence="ECO:0000259|Pfam:PF11757"
FT   DOMAIN          96..173
FT                   /note="Suppressor_P21"
FT                   /evidence="ECO:0000259|Pfam:PF11479"
FT   COILED          41..61
FT                   /evidence="ECO:0000256|SAM:Coils"
SQ   SEQUENCE   184 AA;  21400 MW;  456C9DDEE6B2F56A CRC64;

  Query Match             100.0%;  Score 917;  DB 282;  Length 184;
  Best Local Similarity   100.0%;  
  Matches  184;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKLYIQVKFYESYLKLITDLLEAINASNSSNEKLVEWVTDFTDLCSRLQALKSDVNDAKR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKLYIQVKFYESYLKLITDLLEAINASNSSNEKLVEWVTDFTDLCSRLQALKSDVNDAKR 60

Qy         61 EESANNLTRKANILKLAGDNLASIRDELRKRVFRDIIDLSTEDTLRFFVARFMEVTSHTK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 EESANNLTRKANILKLAGDNLASIRDELRKRVFRDIIDLSTEDTLRFFVARFMEVTSHTK 120

Qy        121 DESLSYNVRDIVNTVLRRISSERSLDVSTNTFKQCDLLRMQKSLRSVWKHTLGHSEAELF 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DESLSYNVRDIVNTVLRRISSERSLDVSTNTFKQCDLLRMQKSLRSVWKHTLGHSEAELF 180

Qy        181 VEEK 184
              ||||
Db        181 VEEK 184


Conclusion
	No claim is allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662